Citation Nr: 1004571	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-06 368	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to September 10, 
1982, for service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Michael Parker, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from December 1964 to 
November 1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania that denied the Veteran's 
claim of entitlement to an earlier effective date for 
service connection for hearing loss of the left ear.  In 
February 2007, the Veteran appeared and offered testimony in 
support of his claim before the undersigned acting Veterans 
Law Judge.  

The Board denied the claim of entitlement to an earlier 
effective date for service connection for hearing loss of 
the left ear in an August 2007 decision.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).

In January 2008, while the matter was pending before the 
Court, the Veteran died.  Due to the Veteran's death, in an 
October 2009 Order the Court vacated the Board's August 2007 
decision and dismissed the Veteran's appeal for lack of 
jurisdiction.


FINDINGS OF FACT

1.  The Board issued a decision in August 2007 which denied 
the claim of entitlement to an earlier effective date for 
service connection for hearing loss of the left ear.

2.  The Veteran appealed the Board's decision to the Court.

3.  The Veteran died in January 2008.

4.  In an October 2009 Order, the Court vacated the Board's 
August 2007 decision.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of 
this appeal or to any derivative claim brought by a survivor 
of the veteran.  38 C.F.R. § 20.1106 (2009).  


ORDER

The appeal is dismissed.



		
Nancy Rippel
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


